Citation Nr: 0822680	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  99-01 927	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to an increased rating for postoperative 
residuals of removal of the acromioclavicular of the left 
clavicle, currently rated twenty percent disabling.

2.  Entitlement to service connection for glaucoma, claimed 
as a left eye condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
injury to the sternum. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  The Board denied the appeal in a July 2005 
decision.  In June 2007, the Court of Appeals for Veterans 
Claims issued a Memorandum Decision vacating the Board's July 
2005 decision and remanding the case to the Board.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1952 to September 1954.

2.  On April 7, 2008, the Board was notified by the RO in New 
York, New York, that the appellant died in May 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


